l

                             IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA
     DE LAGE LANDEN FINANCIAL SERVICES,
     INC.,

            Plaintiff:                                         Cay No 2·20-cy-OJ ffll6:CNB

     v.:
     SANJA Y SINGH

     ROYAL BENGAL LOGISTICS, INC et al.,


            Defendants.


                                                  May§, 2020
    M TT N TO SET ASIDE              .LERK'S ENTRY OF DEFA Tl,TTN S TPPORT
    RULESSCC}

                                    PRELIMINARY STATEMENT
    04/10/2020 Defendants. SANJA Y SINGH & ROYAL BENGL LOGTSTTCS HAVE

    JOINTLY FILED Notice of Removal to Federal Court. See. [1]


    On 05/04/2020, plaintiff, filed a Motion for Preliminary Default/affidavit, based on the

    premise that defendants had failed to file an answer to the suit and assert that Royal

    Bengal Logistics Inc., cannot be represented in pro-se.


           Sanjay Singh & Royal Bengal Logistics Inc., move to this Honorable Court for an

    order to set aside the Clerk's Entry of Default pursuant to FRCP Rule 55 (c) on the basis

    that the defendant assert No default and Due to COVID -19 National Emergency a reply is

    applied in association with this motion and hence default if any is corrected, the existence
  of a meritorious defense, the absence of prejudice, that the entry of default would produce

 a harsh or unfair result, and other reasons establishing good cause therefore.


                                    LAWANQ ARGUMENI
         Pursuant FRCP Rule 55(c), the court may set aside the clerk's entry of default for

 "good cause." As such, before the court could evaluate the proper amount of damages it

 would need to "conduct heatings or make referrals/' or "investigate any other matter'' as it

 saw fit. FRCP Rule 55(bX2).


        Further, defaults are "generally disfavored in the law and thus should not be granted

on the claim, WITHOU1MORE, that the defendant had failed to meet a procedural time

requirement." Lacy v. SITEL Corp., 227 F.3d 290, 292 (Sh Cir. 2000)


       In light of the moving defendants prompt filing of n Answer to Plaintiffs Complaint, the

current state of the litigation, the existence of a meritorious defense, the lack of prejudice to

plaintiff, and that a default judgement would produce a harsh or unfair result, this motion to set

aside the clerk's entry of default should be granted. See.. Newgen, LLC. v. Safe Cig, LLC, 840
F.3d 60~ 616 (9th Cir. 2016)


                                                    Respectfully submitted,
IN PRO-SE

                                                   SANJAY SINGH,

                                                   Royal Bengal Logistics, INC

                                                                1h
                                                   3700 NW 109 Ave, Coral Springs, Fl33065
                                                   PH: (510) 342-6770
                                                   Email: Admin@rbltransports.com
                                            CERilflCATE Af $EBYICE


 The undersigned hereby certifies on the May 6, 2020 a true and correct copy of the   MOTION TO SET ASIDE
CLERK'S ENTRY OF DEFAULTIN SUPPORT OF FRCP RULE 55(C).                                       was served upon the

following parties by e-mail & CM/ECF.



 NEHRLAWLLC
/s/ Fred August Nehr, Esq ,
 Fred August Nehr, Esquire
Counsel for Plaintiff- PA ID No.: 91676
Nehr LawLLC
213 West Miner Street
West Chester, PA 19382
(610) 441-9300




                 Respectfully submitted,


                                                              IN PRO-SE

                                                             SANJAY SINGH,

                                                             Royal Bengal Logistics, INC

                                                                            th
                                                             3700 NW 109 Ave, Coral Springs, FL33065
                                                             PH: (510) 342-6770
                                                             Email: Admin@rbltransports.com
